Citation Nr: 1201590	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-32 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran is legally blind, cannot drive, has difficulty cooking, has difficulty ambulating due to his disabilities, and requires aid to perform some of his regular activities of daily living, such as cooking, shopping, and transporting him to his medical appointments.


CONCLUSION OF LAW

The criteria for SMP based on need for aid and attendance have been met.  38 U.S.C.A. §§ 1502 , 1520, 1521, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that increased pension benefits are payable to a veteran who needs regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  A veteran is in need of regular aid and attendance if he is helpless or is so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  The criteria for establishing the need for aid and attendance include consideration of whether the veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the veteran establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of a particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).  In this case, the Veteran does not have any service-connected disabilities; therefore, he is not entitled to housebound benefits.

With respect to aid and attendance, the record does not contain any medical evidence indicating the veteran is a patient in a nursing home because of mental or physical incapacity.  This is not in dispute.  The Board must now consider whether there is a factual need for aid and attendance under the criteria set forth in § 3.352(a).  In his notice of disagreement, the Veteran stated that he has many medical problems requiring frequent trips to the hospital.  He also believes that his lack of mobility of a leg should be considered as well as his diabetes and heart problems.

VA treatment records dated January 2007 indicate that the Veteran suffered a syncopal episode, likely the result of having not eaten in 48 hours.  Records show that he suffered the episode while en route from his daughter's house.  He noted that the drive was approximately 15 hours each way and that he made about 10 stops each way so that he could walk around.

The Veteran had VA examinations in August 2007, to include an examination for aid and attendance, a general VA examination, and examinations for his diabetes, lumbar spine disability, and hypertension.  The examination report for aid and attendance noted that the Veteran required aid getting to his appointment because he was unable to drive long distances due to his right hip, bilateral knee, and lumbar pain.  He claimed that he could only drive his car about five miles or about one hour.  The examiner noted that the Veteran was not hospitalized or bedridden.  His vision was better than 5/200.  Acuity was 20/50 in the right eye and 20/70 in the left eye.  He was capable of managing his benefit payments.  The examiner noted the Veteran's back, bilateral knee, and hip pain, as well as the diabetes mellitus, type II and hypertension.  Dizziness with elevated blood pressure was noted.  Also noted were the Veteran's past hospitalizations for syncope and his diagnosis of coronary artery blockage.  He had no incontinence or loss of memory.

He had poor balance in gait because of his knee problems.  He had very little range of motion (ROM) in flexion of the left knee, which causes abnormal gait and poor balance.  The examiner found that he could perform his activities of daily living (ADLs).  He was also able to travel around his hometown but that his driving was limited due to pain.  He said he requires someone to drive him when he travels long distances.  On a typical day he will stay home and watch television.  He is also able to entertain his friends at home.

The physical evaluation revealed an obvious limp due to his knee condition.  He did not appear to be in distress although he described joint pain at a high level of intensity.  He said he could walk two blocks before needing to stop and rest.  He reported using crutches as required.  He had normal strength in extension and flexion of the hips, knees, and ankles on testing against resistance.  He had no muscle atrophy.  He had normal strength in his upper extremities.  His cervical spine had adequate ROM.

The general VA examination report notes, in addition to symptoms noted above, that the Veteran had been unemployed due to his disabilities since 1994.  He was hospitalized six times for one day stays for evaluation of passing out or syncope.  Testing revealed stiff, weak knees and right hip.  His knees would swell and occasionally give way and/or lock.  The joints lacked endurance and fatigued easily.  In addition to crutches, he reported using ankle braces on occasion.  He could stand 45 to 60 minutes.  His hip and knees limited his driving and recreational activities and prevented him from engaging in yard work, routine maintenance, and shopping.  Diagnosis included right hip strain with chronic pain and limitation of motion (LOM); status post operative repair, tear medial meniscus and osteochondritis dissecans right knee with chronic pain, with degenerative arthritis with LOM in flexion and extension with incomplete extension; status post operative total knee replacement left knee with chronic pain with marked limitation of flexion; diffuse degenerative disc disease of the lumbar spine with partial lumbarization of S1 with chronic pain with varying LOM; diabetes mellitus, type II, insulin dependent; hypertension; and coronary artery disease.  

The diabetes mellitus examination noted burning, numbness, and paresthesias in the feet and a history of numbness of the fingers and hands extending up to his shoulders.  Noted was erectile dysfunction.

In his substantive appeal, the Veteran said he is not housebound all day but that his vision is limited and that he can barely see in front of him.  He noted his heart problems and diabetes, as well as his inability to bend a leg.  He said his blood pressure would get so high that he cannot get up in the morning without almost falling.  He said he can perform his basic ADLs but needs additional help.

August 2008 VA treatment records show his uncorrected vision at 20/40 in the right eye and 20/100 in the left eye with macular edema.  He complained of continued blurry vision in October 2008.  It appears that his condition worsened around February 2009, when he was issued a walker.  The physician marked it with red and white reflective tape to indicate his vision loss.  In December 2009, his uncorrected vision was 20/150 in the right eye and greater than 20/400 in the left eye.  In December 2010, the treating provider noted that the Veteran was legally blind.  His uncorrected vision was 20/200 in the right eye and 20/125 in the left eye.  With aid of magnifiers, the Veteran's vision was corrected to 20/60 and 20/50.  In January 2011, he said he lives alone, gets his food from Meals on Wheels, and never goes out by himself beyond his yard.  In February 2011, he reported that his vision was so bad that he could not see well enough to cook.  Records also note that he required others to drive him to his medical appointments.

The Board has reviewed all of the evidence, including the Veteran's statements.  As noted above, the evidence must show only that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Here, the Veteran has been diagnosed as legally blind and can no longer drive.  His vision impairment prevents him from cooking, thus he is dependent on Meals on Wheels for a warm meal.  His physical disabilities prevent him from prolonged ambulation and prevent him from performing routine activities such as shopping and home maintenance.  He depends on others to transport him to medical appointments and to help with maintaining his home and shopping for necessities.  Accordingly, the Board finds that the severity of the Veteran's condition meets the criteria necessary for SMP.  The appeal is granted.

The Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

SMP based on a need for the regular aid and attendance of another person or on account of being housebound is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


